Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00429-CV

                                 CITY OF SAN ANTONIO
          acting through City Public Service Board of San Antonio a/k/a CPS Energy,
                                           Appellant

                                               v.

                                CASEY INDUSTRIAL, INC.,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-06252
                         Honorable Michael E. Mery, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant City of San Antonio.

       SIGNED December 31, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice